 1 McGREGOR W. SCOTT
   United States Attorney
 2 DAVID GAPPA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           Case No: 1:18-CR-00211 LJO-SKO

12                                 Plaintiff,
                                                         STIPULATION BETWEEN THE UNITED
13                                                       STATES AND DEFENDANT REGARDING
                                                         PRODUCTION OF PROTECTED
14                          v.                           INFORMATION AND PROTECTIVE ORDER

15
                                                         Ctrm:           7
16   NIKKO ADOLFO PEREZ,
                                                         Hon.            Sheila K. Oberto
17                                 Defendant.

18
19

20          This case involves a charge related to the sexual exploitation of minors. The discovery in this
21 case contains private personal information related to the defendant and third parties (both adults and

22 minors), including but not limited to their names, dates of birth, physical descriptions, telephone

23 numbers and/or residential addresses (protected information) as well as images of victims.

24          The parties desire to avoid both the necessity of large-scale redactions and the unauthorized
25 disclosure or dissemination of this information to anyone not a party to the court proceedings in this
26 matter, so the parties agree that entry of a protective order would be appropriate and facilitate and

27 expeditious exchange of information about the case.

28                                                       1
 1          As a result, defendant NIKKO ADOLFO PEREZ, by and through his counsel of record, Eric

 2 Schweitzer (defense counsel), and the United States of America, by and through Assistant United States

 3 Attorney David Gappa, agree as follows:

 4          1.      This court may enter a protective order under Rule 16(d) of the Federal Rules of Criminal

 5 Procedure, and the court’s general supervisory authority.

 6          2.      The protective order will cover all discovery provided to or made available to defense

 7 counsel as part of discovery in this case.

 8          3.      By signing this stipulation and protective order, defense counsel agrees not to share any

 9 documents that contain protected information with anyone other than defense counsel’s associated

10 attorneys, designated defense investigators, designated defense experts, and/or support staff. Defense

11 counsel may permit the defendant to view unredacted documents in the presence of his attorney(s), defense

12 investigators, and/or support staff. The parties agree that defense counsel, defense investigators, and

13 support staff shall not allow the defendant to copy or record protected information contained in the

14 discovery. The parties agree that defense counsel, defense investigators, and support staff may provide

15 the defendant with copies of documents, if any, from which protected information has first been redacted.

16          4.      The discovery and information within it may be used only in connection with the litigation

17 of this case and for no other purpose. The discovery is now and will forever remain the property of the

18 United States of America (the government). Defense counsel will return the discovery to the government
19 at the conclusion of the case.

20          5.      Defense counsel will store the discovery in a secure place and will use reasonable care to

21 ensure that it is not disclosed to third persons in violation of this agreement.

22          6.      Defense counsel shall be responsible for advising the defendant, employees, and other

23 members of the defense team, and defense witnesses of the contents of this stipulation and order.

24          7.      In the event that defendant substitutes counsel, undersigned defense counsel agrees to

25 withhold discovery from new counsel unless and until substituted counsel agrees also to be bound by
26 this order.

27 ///

28                                                        2
 1          8.      The government will make digital evidence (including contraband) available within the

 2 confines of a law enforcement agency. The digital evidence (contraband) shall not be viewed by any other

 3 person unless defense counsel is present and the viewing is necessary to prepare for defendant=s defense.

 4 Neither defense counsel nor any representative of defense counsel will remove any contraband from the

 5 custody or control of the law enforcement agency.

 6

 7 IT IS SO STIPULATED.

 8
 9 Dated: October 5, 2018                               By: /s/ Eric Schweitzer
                                                        Eric Schweitzer
10                                                      Attorney for defendant
                                                        Nikko Adolfo Perez
11

12 Dated: October 5, 2018                               McGREGOR W. SCOTT
                                                        United States Attorney
13

14                                                      By: /s/ David Gappa
                                                        David Gappa
15                                                      Assistant U.S. Attorney

16
                                                    ORDER
17

18
     IT IS SO ORDERED.
19

20 Dated:        October 5, 2018                               /s/   Sheila K. Oberto            .
                                                     UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25
26

27

28                                                     3
